EXHIBIT 10.7
Grant Template:
Participant Name:


Employee Number:


Grant Name:


Date of Grant:


Total Number of Restricted Shares Granted:


Vesting Schedule:


Instrument of Grant- Restricted Shares


The amounts reflected in this document are in US dollars.


This instrument grants you Restricted Shares, in the number indicated above. The
grant is made to you on the Date of Grant indicated above, pursuant to the
ManTech International Corporation Management Incentive Plan (the “Plan”). Each
Restricted Share covered by this Grant represents one share of Class A Common
Stock of ManTech International Corporation (the “Corporation”), subject to the
restrictions and the other terms and conditions set forth in this Instrument of
Grant, the Plan, and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) promulgated under such Plan, each as amended from time to time.


By accepting this Instrument of Grant, Grantee acknowledges that he or she has
received and read, and agrees that these Restricted Shares shall be subject to,
the terms of this Instrument of Grant, the Plan and the Standard Terms and
Conditions.


The Restricted Shares are forfeitable and nontransferable by you until the
vesting dates set forth in the Vesting Schedule above, subject to the Standard
Terms and Conditions.


Please confirm (i) your acceptance of the terms and conditions of this
Instrument of Grant, and the terms and conditions of the Plan, and (ii) your
constructive receipt of copies of the Plan Prospectus and our most recent Annual
Report and Form 10-K, within 30 days of receiving this Instrument of Grant.
Failure to accept this Instrument of Grant may result in the cancellation of the
Restricted Shares covered by this Instrument of Grant.


ManTech International Corporation




George J. Pedersen
Chairman of the Board and CEO

--------------------------------------------------------------------------------



